Citation Nr: 9900129	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  92-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
December 1991.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) February 1992 rating decision 
which denied service connection for chronic disabilities of 
the low back and the knees.  In October 1994, the Board 
remanded this case to the RO for additional development of 
the evidence.

By March 1998 RO rating decision, service connection was 
granted, in pertinent part, for joint pain as due to an 
undiagnosed illness as secondary to the service-connected 
disability of sarcoidosis by application of regulations 
applicable to claims for compensation for certain 
disabilities due to undiagnosed illnesses.  See 38 C.F.R. 
§ 3.317; a 10 percent rating was assigned for fibromyalgia 
(joint pain) under 38 C.F.R. § 4.71a Diagnostic Code 5025.  
This decision was based on the veterans service medical 
records showing that he served in Southwest Asia from October 
1990 to April 1991, and post-service medical evidence showing 
frequent treatment associated with chronic pain involving 
numerous joints including, in pertinent part, his knees and 
the back.  The veteran was notified of this grant by letter 
of April 1998.  He received a copy of the rating decision 
itself at the same time.

In an August 1998 written presentation to the Board, the 
veterans accredited representative indicated that it was 
uncertain whether the March 1998 grant of service connection 
for fibromyalgia of multiple joints encompassed the veterans 
claims of service connection for chronic low back and 
bilateral knee disabilities; if this was in fact the case, 
she requested that her presentation to the Board be construed 
as notice of disagreement with regard to the 10 percent 
rating assigned his service-connected disability of 
fibromyalgia.  Upon a careful review of the pertinent 
evidence in the claims file, the Board concludes that 
identifiable disabilities involving the knees have been 
diagnosed both during active service and thereafter and will 
proceed with appellate consideration of such claims as 
identified on the title page above.  With regard to the claim 
of service connection for a chronic low back disability, 
however, the Board accepts the representatives suggestion 
that the grant of service connection for fibromyalgia 
encompasses his chronic low back pain (as no chronic low back 
disability separate and distinct from multiple joint 
fibromyalgia has been diagnosed during post-service medical 
treatment).  As construed, the grant of service connection 
for fibromyalgia represents a complete resolution of the 
appeal as to the issue of entitlement to service connection 
for a chronic low back disability.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The representatives August 
1998 written presentation to the Board is therefore construed 
as timely notice of disagreement with regard to the rating 
assigned his service-connected fibromyalgia (which includes 
recurrent low back pain).  See 38 C.F.R. § 20.201.  Thus, 
this matter requires the preparation of an appropriate 
statement of the case, see 38 U.S.C.A. § 7105(d) (West 1991), 
and is referred back to the RO for such appropriate 
adjudication.

Also before the Board is the veterans appeal of a February 
1993 decision of the VA Medical Center in Montgomery, denying 
payment or reimbursement of medical expenses incurred during 
hospitalization at the Huntsville Hospital, Huntsville, 
Alabama, from March 17, to March 23, 1992.  Appellate 
consideration regarding the foregoing matter is subject to a 
separate decision by the Board.


CONTENTIONS OF VETERAN ON APPEAL

In essence, the veteran contends that chronic disabilities of 
the knees developed during active service, and that service 
connection for his current knee disabilities is therefore 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for right and left knee patellofemoral pain 
syndrome.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claims of service connection for 
chronic bilateral knee disabilities has been obtained.

2.  Medical evidence of record demonstrates that his current 
right knee patellofemoral pain syndrome developed during 
active service.

3.  Medical evidence of record demonstrates that his current 
left knee patellofemoral pain syndrome developed during 
active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veterans 
favor, his right knee patellofemoral pain syndrome was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  Resolving the benefit of the doubt in the veterans 
favor, his left knee patellofemoral pain syndrome was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veterans claims of 
service connection for patellofemoral pain syndrome of the 
knees are well grounded.  38 U.S.C.A. § 5107(a).  The VA, 
therefore, has a duty to assist him the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, the 
Board notes that all available pertinent records have been 
obtained and associated with his claims folder.  Upon review 
of such material, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claims, 
and that there are no outstanding records which the RO has 
not obtained or attempted to obtain.

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain chronic 
disabilities, e.g. arthritis, if the disability becomes 
manifest to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Veterans Appeals (Court) 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
noted denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Also, service connection may be granted based on a post-
service initial diagnosis of a disease that is established as 
having been incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veterans service medical records reveal a report of 
history of a torn cartilage of the right knee on enlistment 
medical examination in May 1985; on orthopedic examination in 
June 1985, he indicated that he injured his right knee while 
playing football in 1980, wore a knee-brace for 5-6 weeks, 
and subsequently underwent a period of physical therapy; 
reportedly, the injury did not require surgical treatment and 
his symptomatology resolved without any residual disability.  
On examination, no abnormalities involving the right knee 
were identified, and X-ray study of the knee was entirely 
within normal limits.  During service, he received frequent 
treatment associated with bilateral knee pain and occasional 
swelling, reportedly present on walking, standing, and 
running.  In January 1988, retropatellar pain syndrome, left 
greater than right, was diagnosed; in August 1989, contused 
right medial tibial condyle was diagnosed; in October 1989, 
he was placed on limited physical profile due to right medial 
collateral ligament sprain.  On service separation medical 
examination in October 1991, he reported having a trick 
or locked knee and a 5-year history of bilateral knee pain.  
The examiners review of the clinical charts revealed history 
of bilateral patellofemoral pain syndrome but physical 
examination was within normal limits; it was indicated that 
he underwent a right knee arthroscopic surgery in 1980.

VA outpatient treatment records from February 1993 to April 
1995 reveal, in pertinent part, intermittent treatment 
associated with bilateral knee pain and swelling.  

Medical records from W. Shergy, M.D., from October 1993 to 
September 1995 reveal treatment associated with generalized 
musculoskeletal pain and swelling involving the veterans 
knees.  On examination in October 1993, some crepitus was 
noted on motion of the knees but there was no evidence of 
synovitis or soft tissue tenderness; the range of motion was 
full and grip strength was described as excellent.  
Reportedly, clinical studies conducted during this period of 
treatment did not reveal the presence of degenerative or 
post-traumatic changes of the knee joints.  

On VA medical examination in May 1995, the veteran reported a 
history of bilateral knee pain, noting that the pain was 
aggravated by prolonged standing or running.  X-ray study of 
the knees revealed no bony abnormalities.  The examiners 
clinical impression was, in pertinent part, arthralgias of 
the joints with full range of motion, felt secondary to 
bursitis or soft tissue syndrome in the knees.

On VA orthopedic examination in October 1995, the veteran 
reported a long history of painful knees, occasionally 
associated with swelling around the area of the kneecaps.  On 
examination, the range of motion of the knees was reduced and 
associated with pain, tenderness, and patellofemoral 
grinding.  In pertinent part, bilateral patellofemoral pain 
syndrome with symptomatic medial plica formation of both 
knees was diagnosed.  The examiner opined that his knee 
problems were secondary to his bilateral patellofemoral 
pain syndrome with symptomatic medial plica formation.

An October 1996 statement from G. Ball, M.D., reveals that he 
treated the veteran on three occasions due to pain in various 
joints of his body including, in pertinent part, both knees.  

Medical records from A. Sommersett, M.D., from January 1995 
to February 1997 reveal, in pertinent part, intermittent 
treatment associated with bilateral knee pain.  During the 
course of treatment, chronic knee pain was diagnosed.  A bone 
scan study in May 1995 did not reveal any abnormalities 
involving the knees.  In her November 1996 statement, Dr. 
Sommersett indicated that he continued to experience knee 
pain despite the absence of objective evidence of a meniscal 
tear. 

Based on the evidence of record, as discussed above, the 
Board finds that the evidence supports service connection for 
right and left knee patellofemoral pain syndrome.  In 
particular, although pre-service history of right knee injury 
requiring extensive medical treatment was reported by the 
veteran on enlistment medical examination in May 1985 and 
follow-up orthopedic consultation in June 1985, no 
symptomatology, impairments, or residual disabilities were 
found during the course of either examination; his service 
medical records do not clearly and unmistakably show that a 
chronic right knee disability existed at the time of service 
entry (no abnormalities involving the knee were found on 
orthopedic examination in June 1985), or that extensive and 
frequent in-service treatment of knee pain and swelling was 
required because of any pre-service history of symptomatology 
rather than due to symptoms which had their initial onset 
during service.  See 38 C.F.R. § 3.304(b)(1).  Thus, he is 
presumed to have been in sound medical condition, as 
pertaining to any knee disabilities, at the time of service 
entry.  See Crowe, 7 Vet. App. at 245.  

As discussed above, the veterans service medical records 
reveal frequent treatment associated with bilateral knee 
pain, during the course of which treatment retropatellar pain 
syndrome of the knees was diagnosed.  Although no 
contemporaneous knee disabilities were identified on service 
separation medical examination in October 1991, the examiner 
acknowledged the presence of clinical evidence demonstrating 
history of bilateral patellofemoral pain syndrome.  Moreover, 
post-service medical records discussed above clearly show 
that he continued to experience recurrent knee pain and 
swelling after service separation despite the absence of 
objective clinical evidence showing any bone or soft tissue 
disabilities.  Most importantly, bilateral patellofemoral 
pain syndrome with symptomatic medial plica formation of both 
knees was diagnosed on VA orthopedic examination in October 
1995.  At that time, the examiner concluded that the 
veterans knee problems existed as a result of such 
patellofemoral pain syndrome.  

The Board stresses that the presumption of service incurrence 
of bilateral patellofemoral pain syndrome is not rebutted by 
any available evidence of record and pre-service right knee 
injury appears to have resolved without any residual 
disability prior to service entrance; chronic bilateral knee 
disabilities appear to have their onset during service 
despite the absence of a contemporaneous diagnosis on service 
separation medical examination; post-service chronicity of 
symptomatology has been documented by extensive medical 
records, and there is a current diagnosis of patellofemoral 
pain syndrome.  Thus, resolving the benefit of the doubt in 
the veterans favor, the Board is compelled to conclude that 
his current patellofemoral pain syndrome of the knees had its 
origin on active military service.  


ORDER

Service connection for right knee patellofemoral pain 
syndrome is granted.

Service connection for left knee patellofemoral pain syndrome 
is granted.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
